Citation Nr: 0124917	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  93-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for DeQuervain's disease of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which granted the veteran entitlement to service 
connection for DeQuervain's disease of the right wrist and 
assigned a 10 percent evaluation effective May 23, 1991.  

This matter was remanded in April 1995 and May 1999 for the 
purpose of obtaining additional medical evidence.  During the 
course of the May 1999 remand, by a rating decision dated 
April 2000, the RO increased the veteran's evaluation for 
DeQuervain's disease of the right wrist to 30 percent 
disabling effective May 23, 1991.  This case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  Throughout the period inder consideration, the veteran's 
DeQuervain's disease of the right wrist has been manifested 
by symptomatology of severe incomplete paralysis of the 
median nerve with tenderness and swelling and pain which 
limits movement and grip strength; the manifestations of 
disability have not been comparable to complete paralysis.



CONCLUSION OF LAW

An evaluation of 50 percent, but not higher, for the 
veteran's service connected DeQuervain's disease of the right 
wrist is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes 5214, 5215, 8515 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that in May 1991 the veteran 
complained of right hand swelling with the examiner 
indicating a grip strength of 21 in the left hand and 14 in 
the right hand.  In June 1991 a provisional diagnosis was 
rendered of DeQuervain's disease of the right wrist and the 
veteran was fitted with a volar wrist splint with thumb spica 
with wrist in 10 degrees extension.  

At her October 1992 VA examination, the veteran reported that 
in 1991 while in Saudi Arabia she noticed the spontaneous 
onset of pain and swelling in the right hand and arm.  There 
was no specific injury involved and she later was told that 
she had DeQuervain's disease.  The veteran indicated that she 
was treated with injections, physical therapy, occupational 
therapy, and the use of a forearm splint.  She reported that 
her right arm and hand were no different and still had pain 
and swelling in the right arm and right hand.  The 
examination showed the veteran as right handed wearing a 
right hand plastic arm and hand splint.  She removed the 
splint without difficulty and there was no appreciable 
swelling of the right hand and forearm.  The right radial 
pulse was intact and the veteran indicated that her right 
lateral volar forearm muscles were tender to touch.  She had 
mildly good strength vs. hand resistance in the right wrist 
flexion and extension.  Dorsiflexion was to 70 degrees, 
palmar flexion was to 60 degrees, ulnar deviation was to 40 
degrees, and radial deviation was ton 40 degrees.  The 
veteran claimed that there was some pain with all of these 
motions of her right wrist.  She performed her range of 
motion studies slowly.  The veteran could oppose her right 
thumb to the tips of all the fingers and to the palm; 
however, she did so slowly and cautiously.  She cautiously 
grasped a pen in her right hand and wrote her name in 
unsteady script.  She indicated that it was not as good as 
she had done before.  There was decreased grip strength 
between her right thumb and index finger to the edge of the 
piece of paper.  She had generally good combined grip 
strength of all her fingers of the right hand.  This grip 
strength appeared somewhat less in the left hand.  The 
diagnosis was DeQuervain's disease, right hand and forearm.

At her June 1995 VA examination, the veteran reported pain of 
the right wrist and arm intermittently and aggravated by use 
of the arm and the hand.  There was decreased pin in the 
right thumb, both in the volar and palmar aspects.  The 
muscle strength was 5/5 throughout except 4/5 in the right 
interossei, the right finger flexors and the right opponens 
pollicis.  The examiner noted that the weakness might be 
secondary to pain.  There was no swelling noted on either 
wrist, no deformity noted, and skin on both hands was warm.  
Right wrist dorsiflexion was to 45 degrees, palmar flexion 
was to 40 degrees, radial deviation was to 10 degrees, and 
ulnar deviation was to 25 degrees.  Both hands appeared to be 
normal and she could touch the tips of the thumb to the tips 
of the fingers bilaterally.  She could not quite oppose the 
right thumb to the palm.  Her grip strength was only moderate 
bilaterally.  She printed slowly with her right hand and with 
some difficulty.  The veteran held her right wrist with her 
left hand to minimize what appeared to the examiner to be an 
intention tremor of the right hand.  There was a positive 
Tinel's sign at the right wrist.  The impression was right 
ulnar nerve entrapment at the elbow.  

VA outpatient treatment records dated April 1994 to October 
1995 show provisional diagnoses of bilateral carpal tunnel 
syndrome, DeQuervain's disease, and tenosynovitis.  The 
veteran complained of swelling and pain in the right hand and 
arm.  February 1995 treatment record shows the veteran's 
complaints of pain in the right thumb and along the lateral 
forearm with intermittent exacerbations since 1991.  She had 
been using futura wrist hand splint and thumb spica splint.  
X-ray of right hand revealed minimal joint narrowing at right 
1st MCP joint.  No swelling was noted in the hand.  Right 
wrist range of motion was limited with pain in extreme 
flexion and extension.  She was able to make full fist and 
diffuse tenderness was noted in the lateral right wrist, 
right lateral thumb, and right 1st MCP joint.  Motor strength 
was grossly 5/5.  The interpretation was normal right median 
and ulnar motor conduction studies no slowing across the 
wrist or elbow groove; normal right median, ulnar and radial 
distal sensor latencies.  EMG showed no significant abnormal 
EMG findings in the right UE muscles screened.  The 
impression was no electrodiagnostic evidence of peripheral 
nerve injury in the right UE.  X-ray is indicative of early 
DJD involving right 1st MCP joint.  Clinical findings were 
suggestive of possible DeQuervain's tendinitis.  October 1995 
radiology report revealed no evidence of significant osseous 
pathology of the right wrist.

At her March and April 1997 VA examinations, the veteran 
reported being followed several times in medical primary care 
at the VAMC and given nonsteroidal medications.  She 
indicated she used a cock-up brace and she was somewhat 
reticent about the possibility of surgery for his condition, 
although the examiner indicated might be an option given the 
degree of pain that she was experiencing with difficulty 
using it.  The veteran reported that her hand does not hurt 
so much if she stops using it.  The veteran indicated that 
she worked as a practical nurse in a drug rehabilitation 
setting so she did not have to do heavy lifting.  She did 
dispense medications and made referrals for medical treatment 
and was studying social work.  She indicated that she used a 
tape recorder for dictating and a small computer to type with 
where she used mainly her fingers and not her thumbs.  She 
denied any sweating or temperature in her hand.  She stated 
that her wrist and palm were quite tender and sometimes 
during exertion when she was using her thumb or when these 
areas were touched, the pain would radiate up her arm from 
the wrist.  The examination showed marked tenderness in the 
area of the wrist that extended down into the ventral aspect 
of the thumb.  There was also moderate swelling of the right 
thumb in comparison to the left thumb.  There was a 20 degree 
limitation of motion of extension of the right thumb.  There 
was no weakness in the flexors or extensors of the forearm or 
the inner osseous muscles.  She was able to bring the tip of 
the thumb to approximately 1 inch of the base of the 
corresponding little finger.  Her grasp was weak, probably 
associated with her pain, approximately 3+ and her peripheral 
color and sensation were good.  The examiner noted that it 
was not possible to do muscle testing on the arm because of 
the exquisite tenderness.  Deep tendon reflexes were intact.  
The diagnostic impression was DeQuervain's disease 
(tendinitis of the wrist with severe pain, tenderness and 
swelling in the thumb and difficulty with use).  Possible 
reflex sympathetic dystrophy was also shown, but not 
confirmed.  It was felt that her condition was disabling and 
her hand function was severely limited because of it.  The 
condition was chronic, and flare-ups might not materially 
change or decrease her hand function further.

VA outpatient treatment records dated March 1999 to August 
1999 show that the veteran was seen for pain in right thumb, 
wrist, and forearm.  The veteran indicated that she worked as 
a social worker at a clinic.  Nerve conduction tests did not 
reveal median or ulnar neuropathy.  Range of motion was full 
except pain limiting thumb abduction.

At her October 1999 VA examination, the veteran reported 
persistent and progressively worsening pains about her hand, 
which she continued to have difficulty using.  The veteran 
indicated that she had been a social worker for one year.  
According to the examination report, the veteran reported 
that the pain was "exaggerated" with activities of daily 
living and used her left hand to help out the right hand, the 
latter being her dominant side.  The veteran was wearing a 
wrist and thumb splint and took Tylenol as needed for relief.  
She indicated that she used massages and warm soaks for 
relief.  The examination showed that the veteran was rather 
apprehensive about her pains and it was difficult to fully 
examine the hand because of this apprehension.  Her grip was 
2+ compared to 3-4+ on the left.  The weakened grip strength 
on the right was secondary to her pain.  She brought the 
thumb to within a half an inch of her distal palmer crease on 
the right side.  She had dorsiflexion of the wrist to 
approximately 25 degrees and palmar flexion to 35 degrees.  
No ankylosis was appreciated.  The motion was painful and her 
peripheral color and sensation were good.  The veteran was 
exquisitely tender about the right forearm and right wrist, 
although some of this reaction was secondary to apprehension, 
and it was difficult to understand how much was due to 
apprehension or actual tenderness.  The examiner noted that 
the veteran was examined by him two years prior and it was 
his impression that she continued with her DeQuervain's 
disease, with some reflex sympathetic dystrophy.  The 
condition on this second visit seemingly was worse than on 
the previous visit.  Her pain was worse.  Fatigability was 
difficult to assess as the veteran avoided using her thumb, 
however, it would be expected to be present.  Additional loss 
of motion due to excess fatigability could not be quantified.  
Her pain significantly limited her function and would limit 
it further during flare-ups or when the right thumb or right 
wrist was used repeatedly over a period of time, although it 
was the impression of the examiner that she used it very 
little because of these symptoms.  It was also noted that the 
reflex sympathetic dystrophy, was found in some patients for 
various causes, and overall those patients have an abnormal 
response to pain as this examiner believed was present in 
this patient.  X-rays showed no fracture, dislocation, or 
abnormal periosteal reaction.  The joint spaces were 
maintained.

At her September 1993 Board hearing, the veteran testified 
that her pain in her right wrist had gotten worse and that 
she was told she had carpal tunnel syndrome and neuropathy.  
Along with the pain, she indicated that she had swelling and 
loss of motion of her wrist.  The veteran wore a splint to 
keep her thumb and wrist immobilized.  She indicated that she 
wrote very little and used an electric typewriter instead.


Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103(A), 5107 (West Supp. 2001), (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  See also implementing regulation at 66 Fed.Reg. 
45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, VA outpatient treatment records dated April 1994 to 
October 1995 and March 1999 to August 1999, VA examination 
reports dated October 1992, June 1995, March and April 1997, 
and October 1999.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased initial evaluation for the disability at issue.  
The discussions in the statement of the case and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Thus, although the claim was developed 
before the effective date of the VCAA, there is no reasonable 
possibility that further development would aid in 
substantiating the claim and, therefore, a remand is not 
necessary.  38 C.F.R. § 3.159.

The service connected DeQuervain's disease of the right wrist 
is an original claim placed in appellate status by a notice 
of disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's DeQuervain's disease of the right wrist was 
originally rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (limitation of motion of the wrist).  However, the RO 
believed that the symptomatology of the veteran's condition 
was analogous to the symptomatology presented under 
Diagnostic Code 8515, the code used for carpal tunnel 
syndrome in the wrist or for paralysis of the median nerve 
affecting the wrist, thumb, and fingers.  The RO noted that 
the veteran had not been diagnosed with carpal tunnel 
syndrome or paralysis of the median nerve, but her forearm, 
wrist, and hand condition was being evaluated under this code 
based on similarity of symptomatology.

The veteran's DeQuervain's disease of the right wrist is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  Diagnostic Code 8515 
provides for a 30 percent evaluation for moderate, incomplete 
paralysis of the major side.  A 50 percent evaluation is 
warranted where there is severe, incomplete paralysis of the 
major side.  A maximum 70 percent evaluation requires 
complete paralysis manifested by the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances. evaluation is 
warranted where there is complete paralysis of the major 
side.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under Diagnostic Code 5214 with respect to the dominant hand, 
a 30 percent evaluation is assigned where there is favorable 
ankylosis in 20 degrees to 30 degrees of dorsiflexion.  A 40 
percent evaluation is assigned where there is unfavorable 
ankylosis in any other position, except favorable, and a 50 
percent evaluation is assigned upon a showing of unfavorable 
ankylosis of the wrist in any degree of palmar flexion, or 
with ulnar or radial deviation.


Analysis

The disability picture presented by the veteran's 
DeQuervain's disease of the right wrist more nearly 
approximates the criteria under Diagnostic Code 8515 for 
severe incomplete paralysis of the median nerve, considering 
the physical findings as well as the functional impairment 
the veteran experiences.  Her March and April 1997 VA 
examinations showed marked tenderness in the area of the 
wrist that extended down into the ventral aspect of the 
thumb.  There was also moderate swelling of the right thumb 
in comparison to the left thumb.  There was a 20 degree 
limitation of motion of extension of the right thumb.  There 
was no weakness in the flexors or extensors of the forearm or 
the inner osseous muscles.  She was able to bring the tip of 
the thumb to approximately 1 inch of the base of the 
corresponding little finger.  Her grasp was weak, probably 
associated with her pain, approximately 3+ and her peripheral 
color and sensation were good.  The examiner noted that it 
was not possible to do muscle testing on the arm because of 
the exquisite tenderness.  Deep tendon reflexes were intact.  
The veteran worked as a social worker and used an electric 
typewriter instead of writing with her right hand.  At her 
October 1999 VA examination, the examiner noted that the 
veteran's pain made her apprehensive, her grip in the right 
hand was 2+ compared to 3 or 4+ on the left, and that her 
weakened grip strength on the right was secondary to pain.  
The veteran brought her thumb to within 1/2 inch of the 
distal palmer crease on the right hand and dorsiflexion of 
the wrist was to 25 degrees and palmer flexion was to 35 
degrees on the right.  All her motions were painful and the 
right forearm and wrist were exquisitely tender, but the 
examiner noted that some of her reaction was due to her 
apprehension because she has had so much pain on a regular 
basis.  The examiner felt that the reflex sympathetic 
dystrophy was directly related to the DeQuervain's disease 
with resultant severe pain.  The weakened thumb was related 
to the pain and all of her motions were compromised by her 
pain.  The examiner indicated that reflex sympathetic 
dystrophy was found in some patients due to various causes, 
one being abnormal response to pain, which was what the 
examiner felt was present in the veteran.

In conclusion, it is found, after weighing all the evidence 
of record, and after resolving any doubt in the veteran's 
favor, that the evidence supports entitlement to a 50 percent 
disability evaluation for the service-connected DeQuervain's 
disease of the right wrist.  However, a rating beyond that 
now assigned is not warranted.  There is no evidence of 
symptomatology of complete paralysis of the median nerve.  
There is no showing of complete paralysis manifested by 
either hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances, to warrant a 70 percent evaluation under 
Diagnostic Code 8515.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation of 50 percent, but no 
higher, for the veteran's service connected DeQuervain's 
disease of the right wrist is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

